DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armbruster (US 5774194 A). 
For claim 1, Armbruster discloses (figure 2, column 2 lines 8-45) a semiconductor chip comprising: an RF input terminal to which an RF signal of terrestrial broadcasting is input (figure 2, via antenna 6); a first-IF input terminal to which a first-IF signal of satellite digital broadcasting is input (figure 2, via LNC 2); a first filter (filter 8) that filters a signal in a frequency band lower than a predetermined frequency (filter 8, predetermined frequency 950MHz); a second filter (filter 4) that filters a signal in a frequency band equal to or higher than the predetermined frequency (filter 4, 950-2050MHz); and a switch (S1 and S2) that causes the RF signal to be input to the first filter (connected to filter 8) or to the second filter by switching (S1) according to a frequency of the RF signal (frequency within band of filter 8), and causes the first-IF signal to be input to the first filter or to the second filter (connected to filter 4) by switching (S2) according to a frequency of the first-IF signal (frequency within band of filter 4).  
For claim 7, Armbruster discloses (figure 2, column 2 lines 8-45) a receiving apparatus comprising a tuner including: an RF input terminal to which an RF signal of terrestrial broadcasting is input (figure 2, via antenna 6); a first-IF input terminal to which a first-IF signal of satellite digital broadcasting is input (figure 2, via LNC 2); a first filter (filter 8) that filters a signal in a frequency band lower than a predetermined frequency (filter 8, predetermined frequency 950MHz); a second filter (filter 4) that filters a signal in a frequency band equal to or higher than the predetermined frequency (filter 4, 950-2050MHz); and a switch (S1 and S2) that causes the RF signal to be input to the first filter (connected to filter 8) or to the second filter by switching (S1) according to a frequency of the RF signal, and causes the first-IF signal to be input to the first filter or to the second filter (connected to filter 4) by switching (S2) according to a frequency of the first-IF signal (frequency within band of filter 4).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lum (US 20100260082 A1) in view of Fujii (US 20150382049 A1). 
For claim 1, Lum discloses (Abstract, [0062], [0093]-[0099]) a semiconductor chip comprising: an RF input terminal to which an RF signal of terrestrial broadcasting is input (figure 10, 5GHz RF input to filter 88); a first input terminal to which a first signal of broadcasting is input (figure 10, 2.4GHz RF input to filter 86); a first filter that filters a signal in a frequency band lower than a predetermined frequency ([0093] filter 86 lower than 4.9GHz); a second filter that filters a signal in a frequency band equal to or higher than the predetermined frequency ([0093] filter 88 for 4.9GHz to 6GHz); and a switch (figure 10, switch 72) that causes the RF signal to be input to the first filter or to the second filter by switching according to a frequency of the RF signal (5GHz RF via filter 88), and causes the first signal to be input to the first filter or to the second filter by switching according to a frequency of the first signal (2.4GHz RF via filter 86).  
Lum fails to mention a first-IF input terminal to which a first-IF signal of satellite digital broadcasting is input.  
This teaching is disclosed by Fujii ([0047], [0052], figures 3 and 18). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Fujii into the art of Lum as to include satellite communication with shared filter for extended communication protocols.  
For claim 2, Lum in combination with Fujii substantially teaches the limitation in claim 1, Fujii discloses further comprising: at least one LNA circuit that amplifies the RF signal or the first-IF signal, the at least one LNA circuit being provided at a preceding stage of the switch (figure 18). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Fujii into the art of Lum as modified by Fujii as to improve signal level using LNA.  
For claim 3, Lum in combination with Fujii substantially teaches the limitation in claim 1, Fujii discloses further comprising: an RFVGA circuit that changes a gain of the RF signal and the first-IF signal according to a signal level, the RFVGA circuit being provided at a preceding stage of the first filter and the second filter (figures 3 and 18, variable amplifiers 61 and 62).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Fujii into the art of Lum as modified by Fujii as to improve signal level using LNA.  
For claim 4, Lum in combination with Fujii substantially teaches the limitation in claim 1, Fujii discloses further comprising: a frequency conversion circuit that performs frequency conversion on the RF signal to generate an IF signal having a frequency lower than the frequency of the RF signal, and performs frequency conversion on the first-IF signal to generate a baseband BB signal; and at least one output terminal that outputs the IF signal or the BB signal ([0008], [0040], [0041]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Fujii into the art of Lum as modified by Fujii as to down convert input signals for demodulation.  
For claim 5, Lum in combination with Fujii substantially teaches the limitation in claim 4, Fujii discloses wherein the frequency conversion circuit outputs, as the IF signal, an IF(I) signal and an IF(Q) signal whose phases are orthogonal to each other (figure 3, by quadrature mixer 64 and 65), and outputs, as the BB signal, a BB(I) signal and a BB(Q) signal whose phases are orthogonal to each other, and the output terminal includes a first output terminal that outputs a signal obtained by synthesizing the IF(I) signal and the IF(Q) signal as the IF signal, a second output terminal that outputs the BB(I) signal as one of the BB signals, and a third output terminal that outputs the BB(Q) signal as the other of the BB signals (figure 3, [0008], [0040], [0041]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Fujii into the art of Lum as modified by Fujii as to down convert input signals for demodulation.  
For claim 6, Lum in combination with Fujii substantially teaches the limitation in claim 4, Fujii discloses further comprising: a filter circuit that limits a signal band of the IF signal and the BB signal; and a VGA circuit that is disposed at a preceding stage of the output terminal and changes a gain of the IF signal and the BB signal according to a signal level after the frequency conversion (figure 3, filters 67 and 68, VGA 69 and 70).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Fujii into the art of Lum as modified by Fujii as to improve signal quality for demodulation.  
For claim 7, Lum discloses (Abstract, [0062], [0093]-[0099]) a receiving apparatus comprising a tuner including: an RF input terminal to which an RF signal of terrestrial broadcasting is input (figure 10, 5GHz RF input to filter 88); a first input terminal to which a first signal of broadcasting is input (figure 10, 2.4GHz RF input to filter 86); a first filter ([0093] filter 86 lower than 4.9GHz) that filters a signal in a frequency band lower than a predetermined frequency; a second filter ([0093] filter 88 for 4.9GHz to 6GHz) that filters a signal in a frequency band equal to or higher than the predetermined frequency; and a switch (figure 10, switch 72) that causes the RF signal to be input to the first filter or to the second filter by switching according to a frequency of the RF signal (5GHz RF via filter 88), and causes the first-IF signal to be input to the first filter or to the second filter by switching according to a frequency of the first-IF signal (2.4GHz RF via filter 86).  
Lum fails to mention a first-IF input terminal to which a first-IF signal of satellite digital broadcasting is input.  
This teaching is disclosed by Fujii ([0047], [0052], figures 3 and 18). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Fujii into the art of Lum as to include satellite communication with shared filter for extended communication protocols.  
For claim 8, Lum in combination with Fujii substantially teaches the limitation in claim 7, Fujii discloses wherein the tuner further includes, at a preceding stage of the switch, at least one LNA circuit that amplifies the RF signal or the first-IF signal (figure 18). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Fujii into the art of Lum as modified by Fujii as to improve signal level using LNA.  
For claim 9, Lum in combination with Fujii substantially teaches the limitation in claim 7, Fujii discloses further comprising: a TV device ([0065]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Fujii into the art of Lum as modified by Fujii as to extend application including TV.  
For claim 10, Lum in combination with Fujii substantially teaches the limitation in claim 7, Fujii discloses further comprising: a set top box ([0002]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Fujii into the art of Lum as modified by Fujii as to extend application including set top box.  


Conclusion

	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Rui Meng Hu/
R.H./rh
December 1, 2022

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643